Kamara v 767 Fifth Partners, LLC (2020 NY Slip Op 06953)





Kamara v 767 Fifth Partners, LLC


2020 NY Slip Op 06953


Decided on November 24, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 24, 2020

Before: Renwick, J.P., Kapnick, Gesmer, Kern, JJ. 


Index No. 24677/15E Appeal No. 12492N Case No. 2020-01359 

[*1]Haja Kamara, As Administratrix of the Estate of Abu Kamara et al., Plaintiffs-Appellants,
v767 Fifth Partners, LLC, Defendant-Respondent. 


Edelman Krasin & Jaye, PLLC, Westbury(Aaron D. Fine of counsel), for appellants.
Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Stacey L. Seltzer of counsel), for respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered October 21, 2019, which denied plaintiff's motion to amend the complaint to add a cause of action for wrongful death, unanimously affirmed, without costs.
To support the amendment sought here, plaintiff was required to submit competent medical proof of a causal connection between decedent's 2015 work-related injury and his death, which plaintiff claims was due to complications stemming from a 2018 epidural injection (see Frangiadakis v 51 W. 81st St. Corp., 161 AD3d 478, 479 [1st Dept 2018]; MBIA Ins. Corp. v [*2]Greystone & Co., Inc., 74 AD3d 499, 500 [1st Dept 2010]); Gambles v Davis, 32 AD3d 224, 225 [1st Dept 2006]). Having reviewed the
record, we agree with Supreme Court that plaintiffs failed to make this showing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 24, 2020